BARKETT, Judge.
We find that the appellees are beneficiaries of the insurance policy purchased by the owners pursuant to the requirement of the construction contract between the owner and contractor. Accordingly, we affirm the summary judgment on the authority of U.S. Fire Insurance Company v. Norlin Industries, Inc., 428 So.2d 325 (Fla. 1st DCA 1983), and Housing Investment Corporation v. Carris, 389 So.2d 689 (Fla. 5th DCA 1980), for the reasons set forth in the companion decision, Insurance Company of North America v. E.L. Nezelek, Inc., 480 So.2d 1333 (Fla. 4th DCA 1985) issued simultaneously herewith.
AFFIRMED.
HERSEY, C.J., and GLICKSTEIN, J., concur.